DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 13-16 and 21-36 are pending in this Office Action.
Claim(s) 13-16 are amended.	
Claim(s) 1-12 and 17-20 are cancelled.
Claim(s) 21-36 are new.

Response to Arguments
Applicant's arguments filed on 10/26/2021 with respect to the rejections of claims 13 and 16 under 35 USC 103, in light of amended claims 13 and 16, have been fully considered but they are moot in light of the new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere et al. US 2012/0177381 A1 (hereinafter Dobbelaere) in view of Mallya et al. US 2008/0063399 A1 (hereinafter Mallya).
Regarding Claim 13, Dobbelaere teaches an apparatus (optical transceiver, Fig. 2A; Par. 30-43) comprising: a substrate (substrate 201, Fig. 2A); a die (die 205, Fig. 2A) mounted on the substrate (via copper pillars 207 and silicon photonic interposer 203, Fig. 2A; Par. 30-43); at least one photonic chip (silicon photonic interposer 203, Fig. 2A; “The silicon photonic interposer 203 may comprise a CMOS chip…”, Par. 30-43) in communication with the die (die 205 controlling functionality of and providing signals to silicon photonic interposer 203, Fig. 2A; Par. 30-43); wherein the at least one photonic chip is configured for connection with at least one optical fiber (optical fibers 217, Fig. 2A; Par. 30-43).
Dobbelaere does not teach at least one electrical device comprising at least one integrated circuit for receiving or transmitting pulse power; wherein the at least one optical fiber is in a power and optical fiber cable and the at least one electrical device is configured for connection with at least one electrical wire in the power and optical fiber cable. However, 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Dobbelaere to include at least one electrical device comprising at least one integrated circuit for receiving or transmitting pulse power; wherein the at least one optical fiber is in a power and optical fiber cable and the at least one electrical 
Regarding Claim 21, Dobbelaere as modified by Mallya teaches the apparatus of claim 13, wherein the at least one optical fiber is directly attached to the at least one photonic chip (Dobbelaere, optical fibers 217 coupled directly to silicon photonic interposer 203 via optical I/O 211, Fig. 2A; “the optical I/O 211 may also be affixed along an edge of the silicon photonic interposer 203, as shown by the dashed line optical I/O 211, enabling the coupling of optical signals directly into optical waveguides”, Par. 38) and the at least one electrical wire is directly attached to the at least one electrical device (Mallya, power interface 334 directly connected to electrical wire in hybrid cable 208, Fig. 3; Par. 52-53).
Regarding Claim 22, Dobbelaere as modified by Mallya teaches the apparatus of claim 13, further comprising a network processing unit mounted on or attached to the substrate (Dobbelaere, control circuits for processing on electronic die 205, Fig. 2A; Par. 34; die 205 attached to substrate 201 via copper pillars 207 and silicon photonic interposer 203, Fig. 2A; Par. 30-43).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya, in view of Peeters Weem et al. US 2013/0079633 A1 (hereinafter Peeters Weem).

Dobbelaere as modified by Sipes does not teach a cold plate configured for connection with a cooling line in the power and optical fiber cable. However, Peeters Weem teaches an apparatus (remote unit 110 which communicates using high data rate optical signals, Fig. 1; Par. 17-19) comprising a cold plate (faceplate 240, Fig. 3) configured for connection with a cooling line in the electrical conductor and optical fiber cable (Abst.; cooling tubes 215 in cable 115, Fig. 2 and 3; cooling tubes 215 are configured to communicate a cooling material from the base unit 105 to the remote unit 110. The cooling material is utilized to cool components within the remote unit 110, Par. 20), because this allows a cooling material such as a liquid material or gas suitable for removing heat from electrical components to be provided to the apparatus for cooling components of the apparatus (Par. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya to include a cold plate configured for connection with a cooling line in the power and optical fiber cable, because this allows a cooling material such as a liquid material or gas suitable for removing heat from electrical components to be provided to the apparatus for cooling components of the apparatus.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya, and further in view of Shastri et al. US 2004/0223768 A1 (hereinafter Shastri).

Dobbelaere as modified by Mallya does not teach wherein the at least one electrical device is mounted on the substrate. However, Shastri teaches that in Silicon based electro-optic devices, it is desirable to integrate the various electronic components associated with such systems with the optical components on the same silicon substrate (Par. 5), for example to reduce complexity in assembly.
 It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya such that the at least one electrical device is mounted on the substrate, because in Silicon based electro-optic devices, it is desirable to integrate the various electronic components associated with such systems with the optical components on the same silicon substrate, for example to reduce complexity in assembly.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya, and further in view of Ding et al. US 9651751 B1 (hereinafter Ding).
Regarding Claim 24, Dobbelaere as modified by Mallya teaches the apparatus of claim 13, wherein the at least one photonic chip is coupled to the substrate through a interposer (Dobbelaere, silicon photonic interposer 203, Fig. 2A; Par. 30-43).
Dobbelaere as modified by Mallya does not teach a glass interposer. However, Ding teaches that when a glass substrate is used, a glass interposer may be used having the same interconnection function, as opposed to a silicon interposer (Col. 5, lines 17-40).
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya, and further in view of Sipes, Jr. et al. US 2016/0020911 A1 (hereinafter Sipes).
Regarding Claim 25, Dobbelaere as modified by Mallya teaches the apparatus of claim 13.
Dobbelaere as modified by Mallya does not teach at least one opening configured to receive a connector for coupling the apparatus to the power and optical fiber cable. However, Sipes teaches an apparatus (power fiber connection interface, 104, Fig. 1C; 601, Fig. 6; 1760, Fig. 17C) comprising: at least one opening (port on connection interface device 1760 for receiving SFP 1758, Fig. 17C; Par. 149; Par. 152; requiring a port adhering to the SFP standard, Par. 29) configured to receive a connector (SFP 1758, Fig. 17C; Par. 149; Par. 152) for coupling the apparatus to a to a power and optical fiber cable (hybrid cable 1702, Fig. 17C; Abst.), because this allows the cable to be connected to the apparatus using a single connector adhering to known standards such as SFP (Par. 29; Par. 149; Par. 152).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya to include at least one opening configured to receive a connector for coupling the apparatus to the power .

Claims 26-27, 30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere, in view of Mallya and Shastri.
Regarding Claim 26, Dobbelaere teaches an assembly (optical transceiver, Fig. 2A; Par. 30-43) comprising: a substrate (substrate 201, Fig. 2A); a photonic chip mounted on the substrate (silicon photonic interposer 203, Fig. 2A; “The silicon photonic interposer 203 may comprise a CMOS chip…”, Par. 30-43) and connecting with at least one optical fiber (optical fibers 217, Fig. 2A; Par. 30-43); and an electrical device (die 205, Fig. 2A) mounted on the substrate (via copper pillars 207 and silicon photonic interposer 203, Fig. 2A; Par. 30-43). 
Dobbelaere does not teach the at least one fiber in a power and optical fiber cable; an electrical integrated circuit mounted on the substrate; the electrical integrated circuit and electrical device configured to receive or transmit pulse power; at least one of the electrical integrated circuit or the electrical device being configured to connect with at least one electrical wire in the power and optical fiber cable. However, Mallya teaches an assembly (serving area interface 140, Fig. 3) connecting with at least one optical fiber in a power and optical fiber cable (hybrid cable 208, Fig. 3; Par. 21; Par. 24-25; Par. 31-32; Par. 52-53), and comprising an electrical integrated circuit configured to receive or transmit pulse power (power interface 334, Fig. 3; “example structures shown in FIGS. 2 and 3 may be implemented using any desired combination of hardware and/or software. For example, one or more integrated circuits”, Par. 39; the power interface 334 obtains power from the hybrid cable 208, which may 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Dobbelaere to include the features the at least one fiber being in a power and optical fiber cable; an electrical integrated circuit; the electrical integrated circuit and electrical device configured to receive or transmit pulse power; and at least one of the electrical integrated circuit or the electrical device being configured to connect with at least one electrical wire in the power and optical fiber cable, because implementing communication networks using electrically conductive and optical communication media 
Additionally, Shastri teaches that in Silicon based electro-optic devices, it is desirable to integrate the various electronic components associated with such systems with the optical components on the same silicon substrate (Par. 5), for example to reduce complexity in assembly.
 It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya such that the at least one electrical integrated circuit is mounted on the substrate, because in Silicon based electro-optic devices, it is desirable to integrate the various electronic components associated with such systems with the optical components on the same silicon substrate, for example to reduce complexity in assembly.
Regarding Claim 27, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26, further comprising at least one network processing unit (Dobbelaere, control circuits for processing on electronic die 205, Fig. 2A; Par. 34; attached to the substrate via at least one trace or pad embedded within the substrate (Dobbelaere, electronics die may be connected to substrate via wire bonds 213, Fig. 2A and 2B; Par. 30; Par. 35; Par. 44-50; wire ponds 213 connected to contact pads in substrate 201, Fig. 2A and 2B; Par. 30; Par. 35; Par. 44-50).
Regarding Claim 30, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26, wherein the assembly is an optical transceiver (Dobbelaere, optical transceiver, Fig. 2A; Par. 30-43).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya and Shastri, and further in view of Ding.
Regarding Claim 28, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26, wherein the photonic chip is coupled to the substrate through a interposer (Dobbelaere, silicon photonic interposer 203, Fig. 2A; Par. 30-43).
Dobbelaere as modified by Mallya and Shastri does not teach a glass interposer. However, Ding teaches that when a glass substrate is used, a glass interposer may be used having the same interconnection function, as opposed to a silicon interposer (Col. 5, lines 17-40).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya and Shastri, and further in view of Peeters Weem.
Regarding Claim 29, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26.
Dobbelaere as modified by Mallya and Shastri does not teach a cold plate configured to cool components in the assembly, wherein the cold plate is connected to at least one cooling line in the power and optical fiber cable. However, Peeters Weem teaches an assembly (remote unit 110 which communicates using high data rate optical signals, Fig. 1; Par. 17-19) comprising a cold plate configured to cool components in the assembly (faceplate 240, Fig. 3; Par. 20), wherein the cold plate is connected to at least one cooling line in the power and optical fiber cable (Abst.; cooling tubes 215 in cable 115, Fig. 2 and 3; cooling tubes 215 are configured to communicate a cooling material from the base unit 105 to the remote unit 110. The cooling material is utilized to cool components within the remote unit 110, Par. 20), because this allows a cooling material such as a liquid material or gas suitable for removing heat from electrical components to be provided to the apparatus for cooling components of the apparatus (Par. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri to include a cold plate configured to cool components in the assembly, wherein the cold plate is .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya and Shastri, and further in view of Sipes.
Regarding Claim 31, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26.
Dobbelaere as modified by Mallya and Shastri does not teach further at least one opening configured to receive a connector configured to couple the assembly to the power and optical fiber cable. However, Sipes teaches an apparatus (power fiber connection interface, 104, Fig. 1C; 601, Fig. 6; 1760, Fig. 17C) comprising: at least one opening (port on connection interface device 1760 for receiving SFP 1758, Fig. 17C; Par. 149; Par. 152; requiring a port adhering to the SFP standard, Par. 29) configured to receive a connector (SFP 1758, Fig. 17C; Par. 149; Par. 152) for coupling the apparatus to a to a power and optical fiber cable (hybrid cable 1702, Fig. 17C; Abst.), because this allows the cable to be connected to the apparatus using a single connector adhering to known standards such as SFP (Par. 29; Par. 149; Par. 152).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri to include at least one opening configured to receive a connector configured to couple the assembly to the power and optical fiber cable, because this allows the cable to be connected to the apparatus using a single connector adhering to known standards such as SFP.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya and Shastri, and further in view of Panak et al. US 2002/0126967 A1 (hereinafter Panak).
Regarding Claim 33, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26.
Dobbelaere as modified by Mallya and Shastri does not teach wherein the electrical device includes an Extended Safe Power engine configured to connect with at least two electrical wires in the power and optical fiber cable. However, Panak teaches an assembly (Fig. 22) comprising an electrical device includes an Extended Safe Power engine (ED 723, Fig. 22; Abst.; Par. 39; Par. 127; Par. 131; Par. 150; Par. 175) configured to connect with at least two electrical wires in the power and optical fiber cable (ground and power wires in hybrid cable 960. Fig. 22; Abst.; Par. 39; Par. 127; Par. 131; Par. 150; Par. 175), because this can help prevent a user from accidentally being harmed if the hybrid electro-optic cable is cut or disconnected (Abst.; Par. 39; Par. 127; Par. 131; Par. 150; Par. 175).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri wherein the electrical device includes an Extended Safe Power engine configured to connect with at least two electrical wires in the power and optical fiber cable, because this can help prevent a user from accidentally being harmed if the hybrid electro-optic cable is cut or disconnected.

Dobbelaere as modified by Mallya and Shastri does not teach wherein at least one of the electrical integrated circuit or the electrical device is configured to perform extended safe power functions. However, Panak teaches an assembly (Fig. 22) comprising an electrical device configured to perform extended safe power functions (ED 723, Fig. 22; Abst.; Par. 39; Par. 127; Par. 131; Par. 150; Par. 175), because this can help prevent a user from accidentally being harmed if the hybrid electro-optic cable is cut or disconnected (Abst.; Par. 39; Par. 127; Par. 131; Par. 150; Par. 175).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri wherein at least one of the electrical integrated circuit or the electrical device is configured to perform extended safe power functions, because this can help prevent a user from accidentally being harmed if the hybrid electro-optic cable is cut or disconnected.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Mallya and Shastri, and further in view of Davey et al. US 2011/0181436 A1 (hereinafter Davey).
Regarding Claim 35, Dobbelaere as modified by Mallya and Shastri teaches the assembly of claim 26, wherein the electrical integrated circuit or the electrical device is coupled to the at least one electrical wire in the power and optical fiber cable (Mallya, power interface 334 connected to electrical wire in hybrid cable 208, Fig. 3; Par. 52-53).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Mallya and Shastri wherein the electrical integrated circuit or the electrical device directly attached to a copper connector, the copper connector being configured to couple the electrical integrated circuit or the electrical device to the at least one electrical wire in the power and optical fiber cable, because this provides a small form factor pluggable device requiring only a single connection for connecting an electrical line and a fiber line to the assembly.

Allowable Subject Matter
Claims 14-15 allowed.

Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 14 and 15, Dobbelaere is considered to be the closest prior art reference of record (features of claim 14 corresponding to features of claim 13, rejected above). However, Dobbelaere fails to teach wherein the at least one electrical device comprises an ESP (Extended Safe Power) engine operable to synchronize high voltage pulses in the pulse power and test a power circuit between said high voltage pulses. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Dobbelaere to include such features in view of any of the cited prior art references of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DAVID W LAMBERT/Examiner, Art Unit 2636